EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Todd Rathe on 1/27/2021.

The application has been amended as follows: 
Claim 1 line 13, -- wherein the at least one lower vertical panel comprises lower rotatable paddles, -- has been inserted before “wherein”;
Claim 1 line 19, -- the -- has been inserted before “lower”;
Claim 2 has been cancelled;
Claim 5 line 2, “2” has been changed to -- 1 --;
Claim 11 line 18, “on” has been changed to -- from --;
Claim 15 line 3, “size” has been changed to -- sized --;
Claim 15 line 3, the second “the” has been deleted;
Claim 15 line 11, “to extend” has been changed to -- extending --;
Claim 15 line 14, “a rotational” has been changed to -- the horizontal --;
Claim 15 line 20, -- the crop -- has been inserted before “residue”.


Claim 16 line 2, “lower portion” has been changed to -- at least one lower vertical panel --;
Claim 19 line 2, “lower portion” has been changed to -- at least one lower vertical panel --;
Claim 20 line 3, -- an -- has been inserted before “upwardly”;
Claim 23 has been rewritten as follows: -- The combine harvester of claim 15 further comprising an unimpeded air flow passage extending rearwardly and downwardly from a rear of the at least one chaffer to the rotatable chopper. --
Claim 24 line 3, "crop material carried by the air flow from the blower" has been 

changed to -- the crop residue --.

Claim 25 line 2, “shopping” has been changed to -- chopping --;
Claim 25 line 3, “the crop cleaning shoe” has been changed to -- a rear end of the at least one chaffer --.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671